PER CURIAM.
In this consolidated appeal, defendants who were tried together appeal from judgments of conviction for armed robbery. We affirm.
“It is well settled in Florida that a person may be identified as the perpetrator of a crime solely by means of voice recognition.” Weinshenker v. State, 223 So.2d 561, 563 (Fla. 3d DCA 1969). This is particularly true when, as in this case, the facial features of the assailant are covered by a mask. See State v. Fischer, 387 So.2d 473, 476 (Fla. 5th DCA 1980). Here, the victims testified that they recognized the masked defendants’ voices because the defendants frequented the store and were known to the victims.
AFFIRMED.